DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.
The Applicant argues on page 4 and 5 of the Remarks that prior art Tansey does not disclose “an opening structure configured so as to facilitate opening of the first film and/or of the second film at least along a first length” and “wherein the weaker seal and the stronger seal are configured such that the weaker seal opens only if at least a first portion of the stronger seal is opened or removed, wherein the first length crosses at least the first portion of the stronger seal, and wherein the first length further crosses at least a part of the weaker seal.”
Firstly, Tansey does disclose an opening structure (26) which facilitates the opening of a first film and a second film (col. 18, lines 50-51: “a tear notch 26 that facilitates the removal of the pouch tip 29.”)
Secondly, Tansey discloses the weaker seal (28) opens only if at least a first portion of the stronger seal (25) is opened or remove.  (col. 18, lines 52-60: “the pouch tip 29 is removed by tearing it away at the tear notch 26. Then pressure is applied to the pouch void 22. Here pressure is indicated by the arrows in FIG. 12C. The pressure may be applied using the methods discussed in the description for FIG. 11, or any methods that achieve the same result. The pressure rupturable seal 28 is then ruptured under the pressure and the beverage concentrate 175 in the pouch void 22 is released into the mixing nozzle 195 as shown in FIG. 1.”)
Thirdly, Tansey discloses an opening structure (26) that facilitates opening of the first film and second film along a first length (the length of 26 seen in Fig. 12A) which crosses the first portion of the stronger seal (25).
Lastly, Tansey discloses the first length further crosses at least a part of the weaker seal.
 Tansey discloses that the weaker seal (28) is asserted into the lower end (24) and partly into the pouch void (22).  (col. 18, lines 25-27)
Tansey further discloses that a first portion (pouch tip 29) of a strong seal (25) further seals the lower end (24) of the pouch void (22).  (col. 18, lines 40-42)
Tansey finally discloses that the opening structure (tear notch 26) crosses both the pouch tip and the weaker seal (28).  (seen in Figs. 12A, 12B)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tansey (U.S. Pat. 8,985,395).
Regarding claim 12, Tansey discloses (Figs. 12A-12C) a pouch for fluid comprising: a first film and a second film connected to each other by means of a stronger seal (25) and a weaker seal (28) so as to form a cavity (22) for a fluid; and 
an opening structure (26) that facilitates opening of the first film and second film along a first length (seen in Fig. 12A),

wherein the cavity (22) has a perimeter and the perimeter comprises at least a part of the stronger seal (25) and at least a part of the weaker seal (28),
wherein the weaker seal (28) is in proximity of the stronger seal (25),
the weaker seal and stronger seal are configured such that the weaker seal opens only if at least a first portion (29) of the stronger seal is removed (Fig. 12B),
wherein the first length crosses at least the first portion of the stronger seal, and 
that the first length further crosses a part of the weaker seal.  (Seen in Figs. 12A and 12B)
Regarding claim 17, Tansey discloses that the opening structure (26) comprises weakening points (“tear notch 26”) in the first or second film.
Regarding claim 18, Tansey discloses that the opening structure is configured to facilitate cutting of the first and second film (col. 18, lines 49-51) so to leave a part of the weaker seal exposed to the ambient.  (seen in Fig. 12B)
Regarding claim 22, Tansey discloses a manufacturing method comprising the steps of:
Providing a first film and second film,
connecting the first and second film to each other (col. 18, lines 16-17: “wherein the pouch is sealed”) so as to form a cavity (22) for the fluid by realizing a stronger seal (25) and a weaker seal (28),
characterized that the weaker seal is made in proximity to the stronger seal, (Seen in Figs. 12A-12C)
wherein the pouch for fluid comprises:
a first film and a second film connected to each other by means of a stronger seal (25) and a weaker seal (28) so as to form a cavity (22) for a fluid; and
an opening structure (26) configured so as to facilitate opening of the first film and/or of the second film at least along a first length,
wherein the cavity has a perimeter and said perimeter comprises at least a part of the stronger seal and at least a part of the weaker seal,
wherein the weaker seal (28) is in proximity of the stronger seal (25),
wherein the weaker seal and the stronger seal are configured such that the weaker seal opens only if at least a first portion (29) of the stronger seal is opened or removed (Fig. 12B),
wherein the first length crosses at least the first portion of the stronger seal, and
wherein the first length further crosses at least a part of the weaker seal.  (Seen in Figs. 12A and 12B)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tansey as applied to claim 12 above, and further in view of Huerta, et al. (“Huerta”) (U.S. Pub. 2009/0116768).
Regarding claim 16, Tansey discloses a first length crosses at least part of the stronger and weaker seal but does not specify that it crosses only parts of the first film or the second film; however, Huerta discloses (Fig. 11) a sealed bag with an opening structure (56’) with a length that crosses only parts of a first and second film in which seals (52) are present.  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Huerta’s teaching of partial lengths of an opening structure in order to retain the separated pouch piece to avoid contaminating the product downstream.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tansey.  Tansey discloses in Figs. 12A-12C that the weaker seal (28) has a length longer than its width but does not specify the actual dimensions; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate size and shape of the weaker seal to match the desired rupture pressure.  (col. 18, lines 53-60)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tansey as applied to claim 12 above, and further in view of Hoh, et al. (“Hoh”) (U.S. Pat. 4,469,754).
Regarding claim 20, Tansey’s does not specify the materials of manufacture of the pouch.  Hoh discloses that in the manufacture of flexible film packages by means of heat seal methods, compositions which include an ionomer and polypropylene (col. 4, lines 36-46), exhibiting a broad enough heat sealing temperature range that both permanent and peelable seals can be made reproducibly in the same packages with a variety of film materials.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Hoh’s teaching of using an ionomer and polypropylene so both the stronger and weaker seals would be manufactured reproducibly.  (col. 1, lines 12-17)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tansey as applied to claim 12 above, and further in view of Holloway, Jr. (U.S. Pat. 4,279,344).
Regarding claim 21, Tansey discloses both strong and weak seals but does not specify the sealing strength of either.  Holloway, Jr. discloses a construction for heat-sealable (strong) and peelable (weak) laminated packaging and specifies that strong seals may have a strength of 2500.4 to 3204.8 grams per centimeter (250 to 320 g per mm = 2.5 to 3.1 N per mm), which is greater than 15N/15mm (1N/mm). (col. 1, lines 22-26)
Holloway, Jr. also discloses that peel-able (weak) seals may have a strength of 357.2 to 535.8 grams per centimeter (35.7 to 53.6 g per mm = 0.35 to 0.52 N per mm = 5.25 N/15mm to 7.8 N/15mm), which is between 1-8N/15mm.  (col. 1, lines 27-31)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Holloway, Jr.’s ranges for the strength of strong seals so they are “sufficiently strong” (col. 1, line 18) and weak seals so they are peelable by hand. (col. 1, line 27)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754  	11/21/2022